Citation Nr: 0808743	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-12 479	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left lower extremity neuropathy 
secondary to VA popliteal artery surgery in February 2001.
\

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The veteran served on active military duty from November 1965 
to November 1967 and from May 31, 1971 to June 4, 1971.  

This case was remanded by the Board of Veterans' Appeals 
(Board) to the RO in November 2006 for additional 
development.  



FINDING OF FACT

The veteran is not shown to have incurred left lower 
extremity neuropathy due to medical fault on the part of VA 
or as the result of an unforeseen event in connection with VA 
treatment or lack thereof.  



CONCLUSION OF LAW

The requirements for the payment of compensation benefits 
pursuant to 38 U.S.C. § 1151 for left lower extremity 
neuropathy due to VA medical treatment in February 2001 have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, the RO sent the veteran a letter in February 
2007 in which he was informed of the requirements needed to 
establish entitlement to benefits under 38 U.S.C.A. § 1151.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence has been 
received from the veteran since this letter was sent.  

The veteran was advised in the letter to submit additional 
evidence to the RO, including any relevant medical opinion, 
and the Board finds that this instruction is consistent with 
the requirement of 38 C.F.R. § 3.159(b)(1) that VA request 
that a claimant provide any evidence in his possession that 
pertains to a claim.  

The Board notes that the veteran was informed in the February 
2007 letter about disability ratings and effective dates if 
his claim was to be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA 
medical opinion was obtained in January 2003.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his January 2004 RO hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment.  The results of medical attention were 
not reasonably foreseeable.  

In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth hereinabove.  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2007).  

As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In 
addition, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  


Analysis

The veteran asserts that compensation benefits are warranted 
for left lower extremity neuropathy caused by VA popliteal 
artery surgery performed in February 2001.  

The veteran contends that he currently has left lower 
extremity neuropathy because too much of the left nerve was 
cut during VA surgery in February 2001 and that he was not 
told the risks prior to surgery.  

In analyzing the issue in this case, the Board notes that 
before compensation benefits are granted under 38 U.S.C.A. 
§ 1151, there needs to be medical evidence of a current 
disability; evidence of incurrence or aggravation of such 
injury or disease as the result of careless or negligent VA 
hospitalization or treatment; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  

A determination must also be made under 38 U.S.C.A. § 1151 
whether a claimed disability was a reasonably foreseeable 
consequence of VA medical treatment.  

The veteran underwent right popliteal exploration and 
incision of bands in February 1997 due to popliteal artery 
entrapment without complication.

The veteran was hospitalized at a VA hospital from February 
12 to 16, 2001 with complaints of left calf claudication.  
Work-up indicated popliteal artery entrapment, and the 
veteran underwent release of this entrapment.  It was noted 
that, prior to surgery, the risks and benefits of the 
procedure were explained to the veteran.  

The operative report notes that, during the surgery, the 
nerves in the subcutaneous tissues were avoided.  The veteran 
was reported to have tolerated the procedure well and left 
the operating room for the recovery room in satisfactory 
condition.  

After the surgery, the veteran ate a regular diet and 
urinated on his own.  Although the veteran was told that he 
could be discharged one day after surgery, he said that he 
wanted to stay for four days.  Upon discharge, the veteran's 
incision was considered to be clean, dry, and intact.  The 
discharge diagnosis was that of popliteal entrapment.  

Later in February 2001, a VA vascular clinic evaluation 
revealed that the veteran was doing well.  He was ambulating 
without problems.  Sensation had returned to normal, except 
for some residual decreased sensation at the posterior ankle.  
There was no sign of infection, and the knee had full range 
of motion.  

VA treatment records for April 2001 reveal complaints of 
numbness and tingling in the lower half of the left calf and 
1/3rd of the lateral left foot.  It was noted that the 
veteran was having symptoms of paresthesia of the left 
posterior and lateral aspect of the foot.  

A July 2001 EMG nerve conduction study of the lower 
extremities demonstrated severe left-sided tibial neuropathy, 
severe left sural sensory neuropathy, and moderately severe 
left-sided peroneal neuropathy, all of which were noted to 
likely be related to the veteran's recent surgery.  There was 
also evidence of right-sided tibial neuropathy.  

According to a January 2003 medical opinion from a VA health 
care provider who reviewed the claims files, there was no 
evidence of VA carelessness, error in judgment, or fault in 
its treatment of the veteran, including during surgery, in 
February 2001.  It was also noted that neuropathy of the left 
lower extremity was a known possible complication of the 
procedure performed.  

The Board notes that, while there is a medical opinion on 
file against the claim, there is no competent opinion in 
support of the claim.  

While the veteran has contended that he was not told all of 
the risks of the surgery in February 2001, there was a 
notation prior to surgery that he had been told about the 
risks and benefits of the procedure and agreed to the 
procedure.  There is no notation of any problem in the 
hospital report for February 2001 or on follow-up evaluation 
later in February 2001.  In fact, it was not until April 2001 
that the veteran began to complain of numbness and tingling 
in the left lower extremity.  

The Board would also note that, even though the veteran said 
that there was no complication of the results of the same 
procedure to his right leg in February 1997, the July 2001 
nerve conduction study found evidence of moderately severe 
tibial neuropathy in the right leg.  

Consequently, based on the evidence of record, the Board 
concludes that there is no evidence of negligence, error in 
judgment or lack of skill in the treatment, or lack thereof, 
provided to the veteran by VA during hospital treatment and 
surgery in February 2001.  

There is also no evidence of additional residual disability 
caused by an event that was not reasonably foreseeable.  In 
fact, as noted in the January 2003 opinion, left leg 
neuropathy is a possible complication of this type of 
surgery.  

Despite the January 2004 hearing testimony and the written 
statements by and on behalf of the veteran in support of his 
claim, it is well established that a layperson without 
medical training, such as the veteran, is not qualified to 
render medical opinions involving causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  

In reaching this decision, the doctrine of reasonable doubt 
was considered by the Board; however, as the preponderance of 
the evidence is against the veteran's claim of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
left lower extremity neuropathy, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The payment of VA compensation benefits for left lower 
extremity neuropathy under the provisions of 38 U.S.C.A. 
§ 1151, due to VA treatment, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


